      Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 1 of 9



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT
18                            FOR THE DISTRICT OF ARIZONA
19
     United States of America,                          No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                   UNITED STATES’ RESPONSE TO
              v.                                     VAUGHT’S MOTION TO SEVER
22                                                            (Doc. 784)
23   Michael Lacey, et al.,
24                        Defendants.
25
26
27
28
      Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 2 of 9




 1                                    Preliminary Statement
 2          Defendant Joye Vaught filed a motion to sever her trial from those of her co-
 3   defendants even though all the defendants are jointly charged with a criminal conspiracy.
 4   Defendant asserts the Court should sever her based on: (1) “starkly different” acts she
 5   committed; (2) evidence against other defendants that she claims would unfairly prejudice
 6   her; (3) the government’s “likely” use of co-defendants’ statements; and (4) speculation
 7   that co-defendants “may have exculpatory information that assists Ms. Vaught’s defense.”
 8   These arguments lack legal and factual support, and Defendant’s motion should be denied.
 9                                     Factual Background
10          Defendant Vaught is one of six defendants pending trial on the 100-count
11   Superseding Indictment (Doc. 230) (SI). Out of those 100 counts she is charged with
12   Counts 1-51, which include both a conspiracy under 18 U.S.C. § 371 to violate the Travel
13   Act, and 50 substantive Travel Act counts. The SI includes several specific allegations
14   against Vaught. These include that she “served as Backpage’s assistant Operations
15   Manager” and that she, along with her co-defendants, was “aware that the vast majority of
16   the ‘adult’ and ‘escort’ ads appearing on Backpage were actually ads for prostitution and
17   took steps to intentionally facilitate that illegal activity.” (SI¶¶7-8.) One of the primary
18   strategies Defendants utilized to conceal the true nature of the ads posted on Backpage was
19   to use “computerized filters and human ‘moderators’ to edit the wording of (or block) ads
20   that explicitly offered sexual services in return for money.” (SI¶11.) Defendants Padilla
21   and Vaught supervised Backpage’s moderators. (SI¶117.) By 2015, Backpage considered
22   Vaught for a promotion because “[h]er strengths include six years of managing
23   moderators.” (SI¶157.)
24          In her supervisory and managerial role, the SI alleges Vaught both knew and
25   contributed to Backpage’s intentional facilitation of prostitution. For example, in 2013
26   Vaught “was informed by a moderator that Backpage wasn’t diligently pursuing reports of
27   child exploitation.” (SI¶133.) In 2014, Vaught sent an email to Backpage’s moderators
28   that explained, “if a moderator came across an ad containing a link to a ‘sex for money’


                                                -2-
         Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 3 of 9




 1   website, the moderator should add the link to a list of banned terms but ‘don’t bother
 2   removing it from the current ad.’” (SI¶139.) In early 2016, Vaught participated in
 3   Backpage’s decision to stop removing ads that contained the phrase “GFE,” which is
 4   shorthand for “girlfriend experience” and is a coded term for prostitution. (SI¶¶148-49.)
 5   Vaught permitted this practice to occur despite knowing GFE was a sex phrase and coded
 6   term for prostitution. (SI¶149.)
 7           The allegations against Vaught in the SI do not constitute the universe of evidence
 8   the government will present at trial. There are, for example, additional emails that prove
 9   Vaught’s participation in the criminal conspiracy. Some of these emails are documented
10   in the report produced by the United States Senate Permanent Subcommittee on
11   Investigations entitled BACKPAGE.COM’S KNOWING FACILITATION OF ONLINE SEX
12   TRAFFICKING (Senate Report or SR).1 For example, the Senate Report details an email
13   exchange where Vaught takes exception to a moderator’s decision to report an ad to the
14   National Center for Missing and Exploited Children (NCMEC). (See SR at 43.) The
15   moderator reported an ad to NCMEC based on a belief that the person in the ad “look[ed]
16   young.” (Id.) Vaught explained that she “probably wouldn’t have reported this one.” Id.
17   The moderator responded that the girl or woman in the ad “looked drugged and has
18   bruises,” which are obvious indications of trafficking.      (Id.)   Vaught responded by
19   suggesting the person in the ad looked older than 18 and added: “These are the kind of
20   reports that the cops question us about. I find them all the time, it’s just usually you who
21   sends them [to NCMEC].” (Id.) In another email from 2016, Vaught requested that
22   contract moderators “not use the phrase ‘promoting sex’ they should say ‘adult ad’ instead.
23   There is a big difference.” (Id. at 38.)
24
25
26
     1
27
     https://www.hsgac.senate.gov/imo/media/doc/Backpage%20Report%202017.01.10%20F
28   INAL.pdf


                                                -3-
      Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 4 of 9




 1          The allegations in the SI and the evidence the government will introduce at trial
 2   demonstrate that Vaught played an active role in the criminal conspiracy to facilitate
 3   prostitution in violation of the Travel Act.
 4                                            Argument
 5          Defendant Vaught seeks severance based on Federal Rule of Criminal Procedure 8,
 6   Federal Rule of Evidence 403, certain Ninth Circuit case law, and Bruton v. United States,
 7   391 U.S. 123 (1968). None of her arguments has merit.
 8   I.     Rule 8(b) Supports a Joint Trial—Not Severance.
 9          Under Fed. R. Crim P. 8(b), multiple defendants may be charged in a single
10   indictment if they are alleged to have participated in the same criminal acts or offenses.
11   The Supreme Court has noted “[t]here is a preference in the federal system for joint trials
12   of defendants who are indicted together.” Zafiro v. United States, 506 U.S. 534, 537
13   (1993). “Joint trials play a vital role in the criminal justice system. . . . [because] [t]hey
14   promote efficiency and serve the interests of justice by avoiding the scandal and inequity
15   of inconsistent verdicts.” Id. (internal citations omitted). The Ninth Circuit has found
16   “[c]o-defendants jointly charged are, prima facie, to be jointly tried.” United States v. Doe,
17   655 F.2d 920, 926 (9th Cir. 1980). And “[j]oint participation in a criminal activity means
18   a joint indictment and a joint trial.” United States v. Marcello, 731 F.2d 1354, 1360 (9th
19   Cir. 1984). The presumption in favor of joint trials is most compelling in cases where a
20   conspiracy is charged. United States v. Freeman, 6 F.3d 586, 589 (9th Cir. 1993).
21          Defendant attempts to rebut this presumption in favor of joint trials by relying on a
22   single case with a wholly different fact pattern, United States v Satterfield. 548 F.2d 1341
23   (9th Cir. 1977). (Doc. 784 at 4.) In Satterfield, the Ninth Circuit held that a defendant,
24   who only participated in two of the five bank robberies set forth in the indictment, was
25   improperly joined with his co-defendant, who committed all five robberies. Id. at 1344.
26   The Court found that “a mere showing that the events occurred at about the same time, or
27   that the acts violated the same statutes, is not enough.” Id. at 1344.
28


                                                    -4-
         Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 5 of 9




 1           During Defendant’s discussion about Satterfield, she fails to mention that unlike the
 2   SI, the government did not charge Satterfield with conspiracy. Indeed, in support of not
 3   severing Vaught here, the Satterfield court found that a conspiracy count provides the basis
 4   for a joinder of defendants under Rule 8(b). Satterfield, 548 F.2d at 1343 & n.2. (“The
 5   indictment, moreover, did not charge the defendants with conspiracy.”). In distinguishing
 6   a case where conspiracy had been charged, the Ninth Circuit found: “There, the defendants
 7   were jointly indicted for conspiracy to import heroin. The conspiracy allegation in the
 8   indictment provided the basis for joinder of the defendants under Rule 8(b).” Id. at 1345
 9   n.2. If Satterfield had been charged with conspiring to commit bank robberies with his co-
10   defendant, rather than with individual bank robberies, the result likely would have been
11   different. Id.; see also Kotteakos v. United States, 328 U.S. 750, 773 (1946) (“When many
12   conspire, they invite mass trial by their conduct.”).
13           The fact that Vaught is charged with a criminal conspiracy is sufficient to defeat her
14   argument for severance. But even if the SI did not include a conspiracy count, the
15   allegations against Vaught are “virtually identical” to the other defendants such that
16   severance would not be warranted. (See, e.g., SI¶¶77-79, 93, 99, 117, 128-129, 132-133,
17   137, 139, 145, 148-149, 185); United States v. Patterson, 455 F.2d 264, 265 (9th Cir. 1972)
18   (joinder is proper when the indictment alleges “virtually identical” conduct among
19   defendants). Under these facts, Rule 8(b) supports a joint trial.
20   II.     Neither Federal Rule of Evidence 403 Nor Federal Rule Criminal Procedure
21           14 Supports Severance.
22           Defendant’s second argument is that Rule 403 requires severance. In support of this
23   position, she cites to one case decided by the Seventh Circuit that discussed Rule 403, but
24   not in a severance context.2 See United States v. Connelly, 874 F.2d 412, 418 (7th Cir.
25   1989). Defendant doesn’t rely on Fed. R. Crim. P. 14, which states: “If the joinder of . . .
26   defendants in an indictment . . . for trial appears to prejudice a defendant or the government,
27
     2
28    The government could not find any cases that evaluated a motion to sever under Rule
     403.

                                                  -5-
      Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 6 of 9




 1   the court may . . . sever the defendants’ trial.” Rule 14, which is entitled “Relief from
 2   Prejudicial Joinder,” appears to be the appropriate rule in this context, not Rule 403.
 3          Under Rule 14, a defendant seeking severance bears the burden of demonstrating
 4   that a joint trial will cause “clear, manifest, or undue prejudice” such that she will be denied
 5   a fair trial. Freeman, 6 F.3d at 589. “Since some prejudice is inherent in any joinder of
 6   defendants, if only ‘some’ prejudice is all that need be shown, few, if any, multiple
 7   defendant trials could be held.” United States v. Vaccaro, 816 F.2d 443, 457 (9th Cir.
 8   1987), overruled on other grounds by Huddleston v. United States, 485 U.S. 681 (1988).
 9   Defendants are not entitled to severance “merely because they may have a better chance of
10   acquittal in separate trials.” Zafiro, 506 U.S. at 540.    Likewise, that there may be more
11   incriminating evidence against one defendant than another is insufficient to justify a
12   separate trial. Marcello, 731 F.2d at 1360.
13          Defendant argues she should be severed because the government “will devote a
14   large amount of time in its case-in-chief to the codefendants’ conduct and its evidence
15   against them.” (Doc. 784 at 6.) That’s true. The government will present evidence at trial
16   against all six defendants. But Defendant is charged with a criminal conspiracy, and as
17   this Court has recently noted, “the overt act[s] of one partner may be the act of all without
18   any new agreement specifically directed to that act.” (Doc. 793 (citing United States v.
19   Pinkerton, 328 U.S. 640, 646-47 (1946)).) Defendant also argues the allegations in the SI
20   include descriptions of women who were killed after they were advertised on Backpage.
21   (Doc. 784 at 6.) That’s evidence the government will seek to introduce against Vaught
22   whether she’s tried by herself or with the other defendants. If Defendant believes the
23   government should not be permitted to offer certain evidence, her avenue for relief is
24   through a motion in limine, not severance.
25   III.   Bruton Does Not Support Severance.
26          Defendant next argues that Bruton requires severance based on the government
27   introducing “public and private statements” made by co-defendants Lacey, Larkin and
28   Padilla. (Doc. 784 at 9 (citing Bruton v. United States, 391 U.S. 123 (1968)).) Bruton


                                                   -6-
         Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 7 of 9




 1   stands for the proposition that the Sixth Amendment’s confrontation clause precludes the
 2   admission of a non-testifying co-defendant’s confession, because the effect of the evidence
 3   would make it difficult for a jury to obey the trial court’s limiting instruction. Id. Bruton
 4   issues may be avoided by redacting the statements to remove references to the defendant.
 5   Richardson v. Marsh, 481 U.S. 200, 211 (1987). The redactions, though, need to avoid
 6   giving too many details that help to identify the defendant, even when her name isn’t used.
 7   Gray v. Maryland, 523 U.S. 185, 189 (1998).
 8            Vaught isn’t specific about what co-defendants’ statements concern her. Without
 9   more specificity the government is hard-pressed to respond. The six defendants who are
10   scheduled for trial have not offered any confessions to the government. If Defendant is
11   concerned about emails or statements made by her co-defendants, that evidence will be
12   admissible against her if the communications relate to the conspiracy. (Doc. 793 at 19
13   (“overt acts of one partner may be the act of all”).) There are two defendants who have
14   already pleaded guilty who will be testifying at trial, but Bruton doesn’t apply to testifying
15   witnesses. Trial courts within the Ninth Circuit have found that statements that aren’t
16   “powerfully incriminating” do not fall within the scope of Bruton. See United States v.
17   Boyd, 78 F.Supp.3d 1207, 1213 (N.D. Cal. 2015). When a statement is not “directly
18   incriminatory” and “does not implicate [the defendant] expressly” then Bruton would not
19   apply. Id. If Vaught has certain statements in mind the government could address those
20   specific concerns, but currently there are no identified statements by any of her co-
21   defendants that would violate Bruton.
22   IV.      Defendant’s Sixth Amendment Argument Fails.
23            Defendant’s final argument is a vague and conclusory attempt to frame Vaught’s
24   co-defendants as exculpatory witnesses.          As an initial matter, Vaught provides no
25   specificity about what her co-defendants would testify to beyond “[Vaught’s] limited role
26   at the company.” (Doc. 784 at 10.) If Vaught actually believed that her self-described
27   “limited-role”3 were exculpatory, surely she could find other former-Backpage employees
28   3
         This purported description of her role is contradicted both by the allegations in the SI and

                                                    -7-
      Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 8 of 9




 1   whom she could call as witnesses. Here, Vaught has given no indication that her co-
 2   defendants could, much less would, testify on her behalf even if her trial was severed.
 3          Defendant’s argument would likely fail even if her co-defendants did have
 4   exculpatory testimony to provide and were willing to testify. In those scenarios, the Ninth
 5   Circuit has ruled that severance is not required. United States v. Gay, 567 F.2d 916, 919
 6   (9th Cir. 1978) (affirming denial of severance motion when a co-defendant agreed to
 7   provide exculpatory testimony for another defendant, but only if trials were severed). “The
 8   ‘great mass’ of cases refuse to grant a severance despite the anticipated exculpatory
 9   testimony of a co-defendant. . . . Motions for severance so that a defendant may be able to
10   call a codefendant to the stand are usually denied.” Id. (citing C. White, Federal Practice
11   and Procedure: Criminal § 227 n.13). The Gay court recognized a defendant may not call
12   a co-defendant to the witness stand in a joint trial. Id. at 918. A defendant has no absolute
13   right to elicit testimony from any witness he desires because the witness may be
14   unavailable for many reasons, including death, incapacity, or the witness’s refusal to testify
15   due to privilege. Id. at 919. “Under this clear holding, the Court is not required to try
16   Defendant separately so that she may call a co-defendant as a witness who may or may not
17   exculpate her, especially where there has been no showing that a co-defendant would
18   actually do so.” United States v. Owensby, 2007 WL 9697631, at *2 (D. Mont. July 30,
19   2007). Defendant’s Sixth Amendment argument in support of severance is unavailing.
20                                           Conclusion
21          Defendant Vaught is charged in a criminal conspiracy and is facing a joint trial with
22   five co-conspirators. Due to the nature of the criminal conduct in the SI, joinder was
23   permissible under Rule 8, and Vaught has failed to show any prejudice that would permit
24   this Court to sever her under Rule 14. The Sixth Amendment and Bruton provide no
25   support for Defendant’s motion. For these reasons, Vaught’s motion should be denied.
26
27
28
     the Senate Report.

                                                 -8-
      Case 2:18-cr-00422-SMB Document 808 Filed 11/27/19 Page 9 of 9




 1          Respectfully submitted this 27th day of November, 2019.
 2                                             MICHAEL BAILEY
                                               United States Attorney
 3                                             District of Arizona
 4                                             s/ Andrew C. Stone
 5                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
 6                                             PETER S. KOZINETS
                                               ANDREW C. STONE
 7                                             Assistant U.S. Attorneys
 8                                             JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
 9
10                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
11                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
12
                                               REGINALD E. JONES
13                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
14                                             Child Exploitation and Obscenity Section

15
16
                                 CERTIFICATE OF SERVICE
17
            I hereby certify that on November 27, 2019, I electronically transmitted the attached
18
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
19
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
20
     as counsel of record.
21
22
     s/ Angela Schuetta
23   Angela Schuetta
     U.S. Attorney’s Office
24
25
26
27
28


                                                -9-
